Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 22-29 are pending. 

Applicant's election with traverse of the G-CSF as the species of drug in the drug conjugate in the reply filed on February 16, 2021 is acknowledged.  The traversal is on the ground(s) that if the elected species as described in the claims is free of prior art, the Examiner shall extend the search to non-elected species.  The claimed subject matter of the instant claims is a drug conjugate comprising a modified aglycosylated IgG4 Fc fragment and a drug wherein the drug is conjugated to the modified aglycosylated IgG4 Fc fragment of SEQ ID NO: 2 via a linker. Thus, all of the species or embodiments described in the instant claims share an IgG4 Fc fragment consisting of SEQ ID NO: 2. As supported by the working examples of the subject specification, Applicant has confirmed that a G-CSF-IgG4 Fc fragment conjugate wherein the IgG4 Fc fragment consists of SEQ ID NO: 2 shows reduced or no Fab arm exchange reaction with in vivo IgG. It is expected that all claimed conjugates containing a drug other than G-CSF also show the same effects as the reduced or no chain exchange effects are attained by the claimed IgG4 Fc fragment of the claimed conjugate.

Upon reconsideration in light of the lack of prior art for SEQ ID NO: 2, the drug has been extended to include additional species. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 22-29, drawn to a drug conjugate comprising a modified aglycosylated IgG4 Fc fragment and a drug wherein the modified aglycosylated IgG4 Fc consisting of the amino acid sequence of SEQ ID NO: 2, are being acted upon in this Office Action.   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2020  has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on November 13, 2020 are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The applied reference US Patent No. 9,394,546 has two common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2005047337 publication, published May 26, 2005; PTO 892) in view of in view of US Patent No. 9,394,546 (PTO 892).  
Regarding claims 22-24, Lee teaches a drug conjugate (see p. 26) such as EPO-PEG-Fc or G-CSF-PEG-Fc comprising a physiologically active substance (drug) such as EPO or G-CSF or interferon alpha (IFNα), see p. 4, p. 8, conjugated to aglycosylated (see p. 15, line 2-4) human IgG4 Fc fragment (see p. 15-16, in particular.  Examples of drug include, but are not limited to polypeptides, IFNα, G-CSF, hGF (human growth hormone), see p. 18, lines 4-5, p. 19-21. 
Regarding claim 25, Lee teaches the linker is a non-peptidyl polymer such as PEG, see p. 24.  

Lee does not teach the aglycosylated IgG4 Fc fragment consists of the amino acid sequence of SEQ ID NO: 2.
However, the ‘546 patent teaches IgG4 Fc fragment consisting of the amino acid sequence identical to the claimed SEQ ID NO: 2, see reference SEQ ID NO: 11, in particular. 
US-14-763-722-11

  Query Match             100.0%;  Score 1186;  DB 8;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221


The ‘546 patent teaches production of immunoglobulins or immunoglobulin Fc fragments has been carried out predominantly in E. coli, the aglycosylated IgG4 Fc could be produced in E coli, with high yield, see col. 2, line 15-36.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced drug conjugate suggested by Lee with the aglycosylated human E coli as taught the ‘546 patent with a reasonable expectation of success, e.g., high yield.  
One of ordinary skill in the art would have motivated to do so because the ‘546 patent teaches immunoglobulin Fc is typically carried out in E coli and that E coli can produced aglycosylated Fc fragment in high yield, see col. 2, line 15-36.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed drug conjugate in order to extend the in vivo half-life of the drug.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 22-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of copending Application No. 14/894,222.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims under examination (generic with respect to the linker) are anticipated by copending claims (species).  
The independent claim 22 of instant application is drawn to a drug conjugate comprising a modified aglycosylated IgG4 Fc fragment and a drug, wherein the drug is conjugated to the modified aglycosylated IgG4 Fc fragment via a linker, and wherein the modified aglycosylated IgG4 Fc fragment consists of the amino acid sequence of SEQ ID NO: 2 generically whereas claim 15 of copending application is limited to a drug conjugate comprising any one of the modified aglycosylated IgG4 Fc fragment comprising a modified hinge region, wherein the modified hinge region consists of the amino acid sequence selected from the group consisting of amino acid sequences of SEQ ID NOs: 4, 8, 10, 11, 12, 14, 15, 19, 20, and 21, and includes only one cysteine residue, wherein in vivo chain exchange and monomer formation do not occur, and a drug, wherein the drug is conjugated to the Fc via a linker.  The copending further teaches aglycosylated IgG4 Fc consisting of the amino acid sequence of SEQ ID NO: 2, see reference SEQ ID NO: 2, claim 3, in particular. 
Otherwise claims 22-29 are anticipated or render obvious by the copending claims.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Claims 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 29-45 of U.S. Patent No. 7,737,260 in view of US Patent No. 9,394,546, PTO 892.  
Regarding claims 22-25, the ‘260 patent claims a protein conjugate comprising a physiologically active polypeptide (aka drug), a non-peptide polymer (aka linker, instant claim 25), and an immunoglobulin Fc fragment that does not contain the variable regions of the heavy and light chains of the immunoglobulin, wherein the peptide and the immunoglobulin Fc fragment are covalently linked through the non-peptide polymer, see reference claim 1. 
Issued claim 4 recites the protein conjugate according to claim 1, wherein the immunoglobulin Fc fragment is non-glycosylated. 
Issued claim 5 recites the protein conjugate according to claim 1, wherein the immunoglobulin Fc fragment is composed of one to four domains selected from the group consisting of C.sub.H1, C.sub.H2, C.sub.H3 and C.sub.H4 domains. 
Issued claim 7 recites the protein conjugate according to claim 1, wherein the immunoglobulin Fc fragment is selected from the group consisting of Fc fragments from IgG, IgA, IgD, IgE, IgM, and combinations and hybrids thereof. 
Issued claim 8 recites the protein conjugate according to claim 7, wherein the immunoglobulin Fc fragment is selected from the group consisting of Fc fragments from IgG1, IgG2, IgG3, IgG4, and combinations and hybrids thereof. 
Issued claim 9 recites the protein conjugate according to claim 8, wherein the immunoglobulin Fc fragment is an IgG4 Fc fragment. 
Issued claim 10 recites the protein conjugate according to claim 9, wherein the immunoglobulin Fc fragment is a human aglycosylated IgG4 Fc fragment. 

Issued claim 18 recites the protein conjugate according to claim 17, wherein the physiologically active polypeptide is selected from the group consisting of human growth hormone, growth hormone releasing hormone, growth hormone releasing peptide, interferons, interferon receptors, colony stimulating factors, glucagon-like, G-protein-coupled receptor, interleukins, interleukin receptors, enzymes, interleukin binding proteins, cytokine binding proteins, macrophage activating factor, macrophage peptide, B cell factor, T cell factor, protein A, allergy inhibitor, cell necrosis glycoproteins, immunotoxin, lymphotoxin, tumor necrosis factor, tumor suppressors, metastasis growth factor, alpha-1 antitrypsin, albumin, alpha-lactalbumin, apolipoprotein-E, erythropoietin, highly glycosylated erythropoietin, angiopoietins, hemoglobin, thrombin, thrombin receptor activating peptide, thrombomodulin, factor VII, factor VIIa, factor VIII, factor IX, factor XIII, plasminogen activating factor, fibrin-binding peptide, urokinase, streptokinase, hirudin, protein C, C-reactive protein, renin inhibitor, collagenase inhibitor, superoxide dismutase, leptin, platelet-derived growth factor, epithelial growth factor, epidermal growth factor, angiostatin, angiotensin, bone growth factor, bone stimulating protein, calcitonin, insulin, atriopeptin, cartilage inducing factor, elcatonin, connective tissue activating factor, tissue factor pathway inhibitor, follicle stimulating hormone, luteinizing hormone, luteinizing hormone releasing hormone, nerve growth factors, parathyroid hormone, relaxin, secretin, somatomedin, insulin-like growth factor, adrenocortical hormone, glucagon, cholecystokinin, pancreatic polypeptide, gastrin releasing peptide, corticotropin releasing factor, thyroid stimulating hormone, autotaxin, lactoferrin, myostatin, receptors, receptor antagonists, cell surface antigens, virus derived vaccine antigens, monoclonal antibodies, polyclonal antibodies, and antibody fragments. 
granulocyte colony stimulating factor (the elected species, instant claim 24), erythropoietin or a Fab' antibody fragment. 
Regarding claims 26-29, issued claims 27-45 recite a pharmaceutical composition for enhancing in vivo duration and stability of a physiologically active polypeptide, comprising the protein conjugate of claim 1 and a pharmaceutically acceptable carrier thereof. 
The ‘260 patent does not teach the aglycosylated IgG4 Fc fragment consists of the amino acid sequence of SEQ ID NO: 2.
However, the ‘546 patent teaches IgG4 Fc fragment consisting of the amino acid sequence identical to the claimed SEQ ID NO: 2, see reference SEQ ID NO: 11, in particular. 
US-14-763-722-11

  Query Match             100.0%;  Score 1186;  DB 8;  Length 221;
  Best Local Similarity   100.0%;  
  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221


The ‘546 patent teaches production of immunoglobulins or immunoglobulin Fc fragments has been carried out predominantly in E. coli, the aglycosylated IgG4 Fc could be produced in E coli, with high yield, see col. 2, line 15-36.
prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced drug conjugate suggested by the ‘260 patent with the aglycosylated human IgG4 Fc produced in E coli as taught the ‘546 patent with a reasonable expectation of success, e.g., high yield.  
One of ordinary skill in the art would have motivated to do so because the ‘546 patent teaches immunoglobulin Fc is typically carried out in E coli and that E coli can produced aglycosylated Fc fragment in high yield, see col. 2, line 15-36.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed drug conjugate in order to extend the in vivo half-life of the drug.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 22-23, 25-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-13, of U.S. Patent No. 7,736,653 in view of US Patent No. 9,394,546.  
Regarding claims 22-23, 25-27 and 29, issued claim 1 recites a pharmaceutical composition comprising an immunoglobulin Fc fragment as a carrier, wherein said immunoglobulin Fc fragment does not contain the variable regions of the heavy and light chains of the immunoglobulin, and is covalently linked to a drug that is a physiologically active polypeptide through a non-peptide linker. 
Issued claim 2 recites the pharmaceutical composition according to claim 1, wherein the immunoglobulin Fc fragment is aglycosylated. 
Issued claim 3 recites the pharmaceutical composition according to claim 1, wherein the immunoglobulin Fc fragment is composed of one to four domains selected from the group consisting of C.sub.H1, C.sub.H2, C.sub.H3 and C.sub.H4 domains. 

Issued claim 6 recites the pharmaceutical composition according to claim 5, wherein the immunoglobulin Fc fragment is selected from the group consisting of Fc fragments from IgG1, IgG2, IgG3, IgG4, and combinations and hybrids thereof. 
Issued claim 7 recites the pharmaceutical composition according to claim 6, wherein the immunoglobulin Fc fragment is an IgG4 Fc fragment. 
Issued claim 8 recites the pharmaceutical composition according to claim 7, wherein the immunoglobulin Fc fragment is a human aglycosylated IgG4 Fc fragment. 
Issued claim 9 recites the pharmaceutical composition according to claim 1, wherein said non-peptide linker is selected from the group consisting of polyethylene glycol single polymers, polypropylene glycol single polymers, ethylene glycol propylene glycol copolymers, polyoxyethylated polyols, polyvinvyl alcohols, polysaccharides, dextrans, polyvinyl ethyl ethers, biodegradable polymers, lipid polymers, chitins, hyaluronic acids, and combinations thereof. 
Issued claim 10 recites the pharmaceutical composition according to claim 1, wherein the physiologically active polypeptide is selected from the group consisting of hormones, cytokines, enzymes, antibodies, growth factors, transcription regulatory factors, coagulation factors, vaccines, structural proteins, ligand proteins and receptors. 
Issued claim 11 recites the pharmaceutical composition according to claim 10, wherein the physiologically active polypeptide is selected from the group consisting of human growth hormone, growth hormone releasing hormone, growth hormone releasing peptide, interferons, interferon receptors, colony stimulating factors, glucagon-like peptides, G-protein-coupled receptor, interleukins, interleukin receptors, enzymes, interleukin binding proteins, cytokine binding proteins, macrophage activating factor, macrophage peptide, B cell factor, T cell factor, protein A, allergy inhibitor, cell necrosis glycoproteins, immunotoxin, lymphotoxin, tumor necrosis factor, tumor suppressors, metastasis growth factor, alpha-1 
Issued claim 12 recites the pharmaceutical composition according to claim 11, wherein the physiologically active polypeptide is selected from the group consisting of human growth hormone, colony stimulating factor, interferon-alpha, human erythropoietin and Fab' antibody fragment. 
Issued claim 13 recites the pharmaceutical composition according to claim 9, wherein said non-peptide linker is a polyethylene glycol single polymer (PEG). 
Regarding claims 24 and 28, the ‘653 patent further teaches granulocyte colony factor, see col. 2, line 19-20, conjugated to aglycosylated Fc via PEG linker, see Example 4, in particular. 
The ‘653 patent does not teach the aglycosylated IgG4 Fc fragment consists of the amino acid sequence of SEQ ID NO: 2.
However, the ‘546 patent teaches IgG4 Fc fragment consisting of the amino acid sequence identical to the claimed SEQ ID NO: 2, see reference SEQ ID NO: 11, in particular. 
US-14-763-722-11

  Query Match             100.0%;  Score 1186;  DB 8;  Length 221;

  Matches  221;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 PSCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHN 60

Qy         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREP 120

Qy        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFL 180

Qy        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221
              |||||||||||||||||||||||||||||||||||||||||
Db        181 YSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 221


The ‘546 patent teaches production of immunoglobulins or immunoglobulin Fc fragments has been carried out predominantly in E. coli, the aglycosylated IgG4 Fc could be produced in E coli, with high yield, see col. 2, line 15-36.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have produced drug conjugate suggested by the ‘653 patent with the aglycosylated human IgG4 Fc produced in E coli as taught the ‘546 patent with a reasonable expectation of success, e.g., high yield.  
One of ordinary skill in the art would have motivated to do so because the ‘546 patent teaches immunoglobulin Fc is typically carried out in E coli and that E coli can produced aglycosylated Fc fragment in high yield, see col. 2, line 15-36.
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed drug conjugate in order to extend the in vivo half-life of the drug.  
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/Primary Examiner, Art Unit 1644